MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                            FILED
      regarded as precedent or cited before any                                  Mar 26 2020, 9:28 am
      court except for the purpose of establishing                                     CLERK
      the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                                     Court of Appeals
      estoppel, or the law of the case.                                                and Tax Court




      ATTORNEY FOR APPELLANT
      G. Allen Lidy
      Lidy Law, PC
      Mooresville, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Raj Kumar Lall,                                          March 26, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-PO-1812
              v.                                               Appeal from the
                                                               Hamilton Superior Court
      K.M.,                                                    The Honorable
      Appellee-Petitioner.                                     William J. Hughes, Judge
                                                               Trial Court Cause No.
                                                               29D03-1905-PO-4888



      Kirsch, Judge.


[1]   Raj Kumar Lall (“Lall”) appeals the trial court’s entry of a protective order

      issued against him and in favor of K.M. He raises the following restated issue

      Court of Appeals of Indiana | Memorandum Decision 19A-PO-1812 | March 26, 2020                      Page 1 of 8
      on appeal: whether K.M. presented sufficient evidence to support the trial

      court’s issuance of a protective order against Lall.


[2]   We vacate and remand with instructions.


                                 Facts and Procedural History
[3]   On May 23, 2019, K.M. filed a petition for an order for protection. Appellant’s

      Conf. App. Vol. 2 at 5-11. The trial court granted an ex parte order on May 24,

      2019. Id. at 12-14. Lall requested an evidentiary hearing, and, on July 12,

      2019, the trial court held a hearing in this matter. Id. at 15-16. On July 12,

      2019, the trial court issued a permanent order of protection. The entirety of that

      order states:


              FINDINGS


              This matter having been heard by the Court on 7/12/2019
              pursuant to Indiana Code [section] 34-26-5-10. The Court now
              makes the following Findings:


              a. Raj Kumar Lall filed a timely Request for Hearing pursuant to
              Indiana Code [section] 34-26-5-10(a); and/or,


              b. The Court is required to hold a hearing pursuant to Indiana
              Code [section] 34-26-5-10(b).


              c. The Petitioner was present at the hearing and the Respondent
              was present.

      Court of Appeals of Indiana | Memorandum Decision 19A-PO-1812 | March 26, 2020   Page 2 of 8
        d. This order does not protect an intimate partner or child.


        e The Respondent had notice and an opportunity to be heard.


        f. The Respondent represents a credible threat to the safety of the
        Petitioner or a member of the Petitioner’s household.


        g. The Petitioner has shown by a preponderance of the evidence,
        that stalking has occurred sufficient to justify the issuance of this
        Order.


        h. The Respondent does not agree to the issuance of the Order
        for Protection.


        i. The following relief is necessary to bring about a cessation of
        the violence or the threat of violence.


        ORDER


        Section 1 - General Provisions


        1. The Respondent is hereby enjoined from threatening to
        commit or committing acts of stalking against the Petitioner and
        the following designated family or household members, if any:
        [R.C.]; [A.M.]


        2. The Respondent is prohibited from harassing, annoying,
        telephoning, contacting, or directly or indirectly communicating
        with the Petitioner.



Court of Appeals of Indiana | Memorandum Decision 19A-PO-1812 | March 26, 2020   Page 3 of 8
              3. . . .


              4. The Respondent is ordered to stay away from the residence of
              the Petitioner.


      Id. at 18-20. Lall now appeals.


                                     Discussion and Decision
[4]   We begin by noting that K.M. has not filed an appellee’s brief. When an

      appellee fails to file a brief, we need not undertake the burden of developing an

      argument on the appellee’s behalf. C.V. v. C.R., 64 N.E.3d 850, 852 (Ind. Ct.

      App. 2016). Instead, applying a less stringent standard of review, we may

      reverse the trial court’s judgment if the appellant can prove a case of prima facie

      error. Id. “Prima facie error in this context is defined as, ‘at first sight, on first

      appearance, or on the face of it.’” Trinity Homes, LLC v. Fang, 848 N.E.2d 1065,

      1068 (Ind. 2006) (quoting Santana v. Santana, 708 N.E.2d 886, 887 (Ind. Ct.

      App. 1999)).


[5]   Lall contends that there was insufficient evidence to support the issuance of the

      protective order against him and in favor of K.M. He asserts that the three

      “incidents” referenced in K.M.’s petition for order of protection were not

      supported by the evidence at trial. Lall further argues that Exhibits 1 and 8,

      which were admitted by K.M. at the hearing, contain only a single

      communication from Lall to K.M., made at the same time in 2018, and the

      Court of Appeals of Indiana | Memorandum Decision 19A-PO-1812 | March 26, 2020   Page 4 of 8
      communication was not sufficient evidence of stalking. Lastly, he maintains

      that K.M.’s testimony at the hearing did not prove stalking, and his testimony

      at the hearing refuted K.M.’s claim of stalking.


[6]   The Indiana Civil Protection Order Act was designed to promote protection

      and safety for all victims of domestic or family violence and victims of

      harassment in a fair, prompt, and effective manner and to prevent future

      domestic and family violence and harassment. Ind. Code § 34-26-5-1.

      “Protective orders are similar to injunctions, and therefore in granting an order

      the trial court must sua sponte make special findings of fact and conclusions

      thereon.” Fox v. Bonam, 45 N.E.3d 794, 798 (Ind. Ct. App. 2015) (citing

      Hanauer v. Hanauer, 981 N.E.2d 147, 148 (Ind. Ct. App. 2013)). Similarly,

      Indiana Rule of Trial Procedure 52(A) states, “[t]he court shall make special

      findings of fact without request (1) in granting or refusing preliminary

      injunctions . . . .” We apply a two-tiered standard of review: we first determine

      whether the evidence supports the findings, and then we determine whether the

      findings support the order. Fox, 45 N.E.3d at 798. In deference to the trial

      court’s proximity to the issues, we disturb the order only where there is no

      evidence supporting the findings or the findings fail to support the order. Koch

      Dev. Corp. v. Koch, 996 N.E.2d 358, 369 (Ind. Ct. App. 2013), trans. denied. We

      do not reweigh evidence or reassess witness credibility, and we consider only

      the evidence favorable to the trial court’s order. Id.


      Court of Appeals of Indiana | Memorandum Decision 19A-PO-1812 | March 26, 2020   Page 5 of 8
[7]   This court has noted the “‘significant ramifications of an improperly granted

      protective order.’” J.K. v. T.C., 25 N.E.3d 179, 181 (Ind. Ct. App. 2015)

      (quoting Barger v. Barger, 887 N.E.2d 990, 993 (Ind. Ct. App. 2008)). “For

      example, at the state level, violation of the trial court’s protective order is

      ‘punishable by confinement in jail, prison, and/or a fine.’ [Ind. Code] § 34-26-

      5-3. . . . Thus, an improperly granted protective order may pose a considerable

      threat to the respondent’s liberty.” Id.


[8]   In order for a trial court to issue a protective order, the petitioner must prove by

      a preponderance of the evidence that stalking has occurred. C.V., 64 N.E.3d at

      853; Ind. Code § 34-26-5-2(a)(2) (allowing a petitioner to file a petition for a

      protective order against a “person who has committed stalking”). Indiana law

      defines “stalking” as “‘a knowing or an intentional course of conduct involving

      repeated or continuing harassment of another person that would cause a

      reasonable person to feel terrorized, frightened, intimidated, or threatened and

      that actually causes the victim to feel terrorized, frightened, intimidated, or

      threatened.’” Maurer v. Cobb-Maurer, 994 N.E.2d 753, 757 (Ind. Ct. App. 2013)

      (quoting Ind. Code § 35-45-10-1) (emphasis added).


[9]   Here, the trial court did not issue its own specific findings based on the evidence

      presented during the contested hearing. Appellant’s Conf. App. Vol. 2 at 18-20.

      The order contained no findings as to how the evidence presented supported

      that there was “‘a knowing or an intentional course of conduct involving

      Court of Appeals of Indiana | Memorandum Decision 19A-PO-1812 | March 26, 2020   Page 6 of 8
       repeated or continuing harassment of another person that would cause a

       reasonable person to feel terrorized, frightened, intimidated, or threatened and

       that actually causes the victim to feel terrorized, frightened, intimidated, or

       threatened.’” See Maurer, 994 N.E.2d at 757. Instead, it merely quoted the

       sparse findings from the earlier temporary, ex parte order of protection, which

       stated:


                 a. The Petitioner has shown, by a preponderance of the evidence,
                 that stalking has occurred sufficient to justify the issuance of this
                 Order.


                 b. This order does not protect an intimate partner or child.


                 c. The Respondent represents a credible threat to the safety of the
                 Petitioner or a member of the Petitioner’s household.


                 d. The following relief is necessary to bring about a cessation of
                 the violence or the threat of violence.


       Appellant’s Conf. App. Vol. 2 at 13. As such, we conclude the trial court’s July 12,

       2019 order does not comply with the requirements of Indiana Rule of Trial

       Procedure 52(A) or Indiana case law. We, therefore, vacate the order and

       remand this matter with instructions for the trial court to issue findings of fact

       and conclusions thereon consistent with that authority.


[10]   Vacated and remanded with instructions.


       Court of Appeals of Indiana | Memorandum Decision 19A-PO-1812 | March 26, 2020    Page 7 of 8
Bailey, J., and Mathias, J. concur.




Court of Appeals of Indiana | Memorandum Decision 19A-PO-1812 | March 26, 2020   Page 8 of 8